DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2 and 4-11 in the reply filed on 03 May 2022 is acknowledged.
Claims 3 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 May 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-11 of copending Application No. 16/977603 and claims 1, 2 and 6-11 of copending Application No. 16/977603  (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the selection of the copolymer and carbon black components would have been well within the purview of a skilled artisan to gain the benefit of enhanced conductivity and loading amounts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Atchetee in view of DuPasquier.
	Claims 1, 2, 4: Atchetee discloses a semiconductive insulation shielding material comprising a polymer such as ethylene-vinyl acetate EVA and/or ethylene ethyl acrylate EEA (thus meeting the claimed polar ethylene-based copolymer limitation) and a carbon black component (abs, ¶4, 5, 30 and claims). In particular, Atchetee discloses the carbon black having a BET of 65-75 m2/g and a DPA of 120-127 cc/100 g (abs, ¶22-24, 46 and examples). Further, Atchetee discloses the carbon black providing conductivity, viscosity, smoothness and/or stripability to the material and is motivated to employ known carbon black components to optimize the material composition (¶26-28, 39, 45 and examples). The difference between the Atchetee reference and the claimed subject matter is that the Atchetee reference does not disclose the carbon black having the claimed water uptake and oil absorption number. The Atchetee reference teaches known carbon black components and the claim calls for the carbon black to have a specific water uptake and oil absorption ranges. The secondary reference of DuPasquier discloses a composite with a polar ethylene copolymer and various carbon black components having an oil absorption 100-200 mL/100 g and a BET of 150-1500 m2/g (¶36-41, 61 and examples). In particular, DuPasquier discloses the selection of the carbon black to provide enhanced conductivity and/or viscosity behavior and the substitution of known carbon black components such as Vulcan and Black Pearl (listed in table 1A of Atchetee) and LITX 50 or 200 (abs, ¶44-46, 66).  It is noted that LITX 50 is listed by applicant’s as meeting the claimed BET, OAN and water uptake range (examples). Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the carbon black of DuPasquier in the composition of Atchetee to gain the benefit of enhanced conductivity and/or viscosity as motivated by Atchetee and solved by DuPasquier. It is noted that the “consisting essentially of” limitation is met by the Atchetee reference disclosing the 2 or 3 components system (Tables 1-4 with accompanying text).
	Claim 5: Atchetee does not require a mixture of carbon black components (Tables 1-4 with accompanying text).
	Claims 6 and 7: Atchetee and DuPasquier disclose the presence of known additives and the claimed loading amounts for the carbon black and the polymer components.  (Atchetee: Tables 1-5 with accompanying text).
	Claims 8 and 9: Regarding the various claimed properties such as the claimed conductivity/resistivity at various loadings and/or surface area, it is the examiner's position that the composition of Atchetee and DuPasquier would be expected to display these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. The Atchetee and DuPasquier references teach the same components within the same loading ranges and chemical environment (i.e. the same LITX 50 or 200 carbon black mixed with the same EVA polymer); thus, it would be reasonably expected that the same chemical and conductive behavior would be exhibited.  
	Claims 10 and 11: Atchetee and DuPasquier disclose mixing the components in a kneader to arrive at a crosslinked semiconductive composite (Atchetee: ¶5, 14, 41 and Examples).
Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellqvist in view of Endo (a translation is attached to the WIPO document and referenced from hereon).
	Claims 1, 2, 4: Kjellqvist discloses a semiconductive shielding composite comprising a polymer such as EVA and EAA and a carbon black component (abs, ¶7-11, 15-17, 24, example 1 and claims). In particular, Kjellqvist discloses the carbon black having a BET of 50-1000 m2/g such as XC500 (abs, ¶30 and example 1). Further, Kjellqvist discloses the carbon black providing conductivity and/or viscosity at low loading to the material and is motivated to employ known carbon black components to optimize the material composition (¶33 and examples). The difference between the Kjellqvist reference and the claimed subject matter is that the Kjellqvist reference does not disclose the carbon black having the claimed water uptake and oil absorption number. The Kjellqvist reference teaches known carbon black components and the claim calls for the carbon black to have a specific water uptake and oil absorption ranges. The secondary reference of Endo discloses a composite with a polar ethylene copolymer and the substitution of equivalent carbon black components (pp 6 and examples). In particular, Endo discloses the selection of the carbon black to provide enhanced conductivity and/or viscosity behavior and the substitution of known carbon black such as XC by Cabot (the carbon black employed by Kjellqvist) and LITX 50 or 200 (pp 6 and 18).  It is noted that LITX 50 or 200 are disclosed in applicant’s specification as meeting the claimed BET, OAN and water uptake range (examples). Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the carbon black of Endo in the composition of Kjellqvist to gain the benefit of enhanced conductivity and/or viscosity as motivated by Kjellqvist and solved by Endo. It is noted that the “consisting essentially of” limitation is met by the Kjellqvist reference disclosing the 2 or 3 components system (see examples).
	Claim 5: Kjellqvist and Endo do not require a mixture of carbon black components (Kjellqvist: Tables 1 and 2 with accompanying text).
	Claims 6 and 7: Kjellqvist and Endo disclose the presence of known additives and the claimed loading amounts for the carbon black and the polymer components (Kjellqvist: Tables 1 and 2 with accompanying text).
	Claims 8 and 9: Regarding the various claimed properties such as the claimed conductivity/resistivity at various loadings and/or surface area, it is the examiner's position that the composition of Kjellqvist and Endo would be expected to display these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. The Kjellqvist and Endo references teach the same components within the same ranges and chemical environment (i.e. the same LITX 50/200 carbon black mixed with the same EVA polymer); thus, it would be reasonably expected that the same chemical and conductive behavior would be exhibited.  
	Claims 10 and 11: Kjellqvist and Endo disclose mixing the components in a kneader and to arrive at a crosslinked semiconductive composite (Kjellqvist: ¶44-45 and Examples).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/  Primary Examiner, Art Unit 1764